Citation Nr: 1644002	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  10-16 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for breathing problems.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The appellant served in the United States Army Reserves on active duty for training from May 1974 to September 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant served in the United States Army Reserves.  Currently his only service treatment records are his April 1974 entrance examination and accompanying report of medical history.  He has reported additional service in the reserves through April 1980.  During this period, the appellant reported exposure to unknown gas during training in 1976.  The RO sent two requests for the records to the 728th Transportation Company at Camp Pendleton, but received no response.  See May 2014 letter.  As there was no negative response to the requests in the claims file, it is unclear as to whether it is reasonably certain that the records do not exist or that further efforts to obtain them would be futile.  See 38 U.S.C.A. § 5103(A)(c)(2).  Additionally, the Board notes that the appellant served under a different surname.  Thus, attempts to locate these Reserves records should include reference to the appellant's name at the time of his service.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to contact any and all sources necessary, including the appellant's Reserve unit, the National Personnel Records Center (NPRC), and any other appropriate records repository or repositories, in order to obtain copies of military and service treatment records for his Reserve service.   These requests should note both the appellant's current surname and his surname at the time of service.  If the records are not provided, efforts must be made to obtain negative responses, as opposed to no response.  All such responses must be documented in the claims file.  

If the records are not available such that further attempts to obtain the records would be futile, a notation to that effect should be made in the claims folder and communicated to the Veteran.  

2.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted in full, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the issue to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

